ALLOWANCE
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/2022 has been entered.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 8-20 directed to Invention II non-elected without traverse in the reply filed on 10/10/2018.  Accordingly, claims 8-20 have been cancelled.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-7 and 21-28 are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a LED light display apparatus operable to control light emission in at least one direction and configured for installation and use in a predetermined upright position at or above eye- level of a viewer, comprising: a printed circuit board (PCB); one or more LED diodes connected to the PCB; one or more blocking elements, each one of the one or more blocking elements in the LED light display apparatus being positioned: in sufficient proximity to one of the one or more LED diodes such that said blocking element blocks light emitted from an entire surface of said LED diode excepting light emitted from a side of said LED diode that is opposite to said blocking element; and in a vertical arrangement pattern with at least one LED diode; and whereby light emitted from the LED light display apparatus when in the predetermined upright position at or above eye-level of a viewer is blocked from visibility by said blocking elements in at least one horizontal direction at varying levels of light emission blocking at a range of horizontal angles from the front of the LED light display apparatus as the viewer moves in front of the LED light display along such horizontal direction, and said light being viewable as one or more images providing information to the viewer in solely the horizontal angles at which light emission is not fully blocked in such at least one horizontal direction  directions; and whereby light trespass is blocked by the blocking elements at horizontal viewing angles of the LED light display apparatus with respect to claim 1; 
A LED light display apparatus operable to control light emission in at least one direction and configured for installation and use in a predetermined upright position at or above eye-level of a viewer, comprising: a printed circuit board (PCB); one or more LED diodes connected to the PCB; one or more blocking elements, each one of the one or more blocking elements comprising a light emission blocking arm positioned parallel to an arm, said light emission blocking arm and said arm being connected to and extending from opposite ends of a connection section in a U-shape, and a blocking flange extending from an end of the light emission blocking arm positioned opposite to the connection section and angled in relation to a reflection of light emitted from the LED diode so as to block all or a portion of such reflection, each one or more blocking elements in the LED light display apparatus being positioned: in sufficient proximity to one of the one or more LED diodes such that said blocking element blocks light emitted from an entire surface of said LED diode excepting light emitted from a side of said LED diode that is opposite to said blocking element; and in a vertical arrangement pattern with at least one LED diode; and whereby light emitted from the LED light display apparatus when in the predetermined upright position at or above eye-level of a viewer is blocked from visibility in at least one horizontal direction at a range of angles from the front of the LED light display apparatus in such direction, and said light being viewable as one or more images providing information to the viewer in solely the unblocked directions; and whereby light trespass is blocked at horizontal viewing angles of the LED light display apparatus with respect to claim 21; 
An LED light display apparatus configured for installation and use in a predetermined upright position at or above eye-level of a viewer, comprising: a printed circuit board (PCB); LED diodes that are operatively connected to the PCB and oriented in horizontal rows when the apparatus is in the predetermined upright position; and -9- an array of blocking elements arranged in pairs, wherein the blocking elements in each pair are located at horizontally opposite sides of a respective diode when the apparatus is in the predetermined upright position, and each pair of blocking elements is configured to define distinct viewing regions with reference to horizontal angles at the front of the respective diode, including: an optimal viewing region within a range of first horizontal angles. wherein light from the respective diode is not blocked by the blocking elements: a transition viewing region located horizontally beside the optimal viewing region within a range of second horizontal angles greater than the first horizontal angles. wherein light is partially blocked by the blocking elements, and a light trespass viewing region located horizontally beside the transition viewing region within a range of third horizontal angles greater than the second horizontal angles. wherein light is fully or nearly fully blocked by the blocking elements with respect to claim 27, as specifically called for in the claimed combinations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kurtenbach et al. (US 5,949,581), Yung (US 6,364,507), and Hayashi et al. (US 2017/0023207) disclose a similar display with a light blocking element which blocks light vertically instead of horizontally.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875